One Anderson had a contract with the State of New York for the building of a highway. Under the contract it was necessary to build a bridge and to have a considerable quantity of fabricated steel and railing. Anderson sublet this item of his contract to the claimant herein, by which the claimant agreed to fabricate the steel and erect it upon foundations to be supplied by the general contractor, the general contractor to pay fifty per cent of the cost of the materials upon their delivery upon the site. The materials were fabricated by the claimant, consigned to itself at the nearest railroad point to the proposed site, were transported by the claimant’s servants to the site and placed upon the side of the road. The foundations were not ready and the general contractor paid no part of the price of these materials.
In an estimate made shortly afterwards the State allowed the general contractor for part of the steel thus placed near the site. The general contractor later going into bankruptcy, the State relet the contract, authorizing the contractor, after notice, to use the steel in question, claiming title to it. The claimant has recovered judgment for the purchase price of the steel in the Court of Claims against the State. Judgment affirmed, with costs.
Hill, P. J., Rhodes, Crapser and Heffernan, JJ., concur; Bliss, J., dissents,' with an opinion.